Case 1:19-cv-03285-DLC Document 77 Filed 11/21/19 Page 1 of1

Withers Bergman"

 

1706 East Putnam Avenue, Suite 400, Greenwich, Connecticut 06870-1366
t: +1 203 302 4400

f: +1 203 869 0558

www.witherswordwide.cam

November 21, 2019
Electronically Filed

Hon, Denise L. Cote

United States District Judge

for the Southern District of New York Bie.
Daniel Patrick Moynihan United States Courthouse oo itp eee epee) Mod

 

 

 

Eamerraire ae naar tear ray! eee FSM AREA

Sane ce Ey

 

 

500 Pearl St. -
New York, NY 10007-1312

Re: The Better Angels Society, Inc. v. Institute for American Values
Docket No. 1:19-cv-03285-DLC

Dear Judge Cote:

The undersigned counsel for the parties jointly request that the Court enter a stay of the above-referenced
action through and including Monday, December 9, 2019, to enable the parties and their counsel to focus their time,
efforts, and resources towards ongoing settlement discussions to resolve this action. Consistent with this request,
the parties further jointly request that the November 22, 2019 deadline for Plaintiff to provide the Court with a letter
identifying any remaining issues to be determined following the Court's entry of partial summary judgment (Dkt.
No. 75) be correspondingly extended through the same date.

As ordered by the Court, counsel for the parties contacted Magistrate Judge Netburn's chambers and
scheduled a settlement conference for January 16, 2020.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,

 

 

‘sf Jonathan D. Davis /s/ James Nealon
Jonathan D. Davis, Esq. James Nealon
Jonathan D. Davis, P.C. WITHERS BERGMAN
10 Rockefeller Plaza, Suite 1015 430 Park Avenue, 10th Floor
New York, New York 10020 New York, New York 10022
Tel: (212) 687-5464 Tel: (212) 848-9800
Fax: (212) 697-2521 Fax: (212) 848-9888
jdd@jddavispc.com James.nealon@withersworldwide.com
Counsel for Plaintiff Counsel for Defendant
Cote Plone A
uf f ig Withersworldwide
London Geneva Zurich Milan Padua
Hong Kong Singapore Tokyo British Virgin Islands
New York Greenwich New Haven San Francisco
direct: + 203 302-4076 Los Angeles Raacho Santa Fe Sen Olego
fax: +1 203 302 6611

e-mail: james.neaton@witherswordwide.com
admitted in Connecticut and New York Withers SBL.
US-5492841/1 Meihourne Sydney

 
